******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
        BAC HOME LOANS SERVICING, LP
         v. RICHARD M. FARINA ET AL.
                  (AC 36105)
                 Alvord, Sheldon and Bishop, Js.
     Argued October 21—officially released December 16, 2014

(Appeal from Superior Court, judicial district of New
 Britain, Hon. Joseph M. Shortall, judge trial referee
  [motion for summary judgment] Abrams, J. [strict
               foreclosure judgment].)
  Richard M. Farina, self-represented, the appellant
(named defendant).
  William R. Dziedzic, for the appellee (substitute
plaintiff).
                          Opinion

  PER CURIAM. The original plaintiff, BAC Home
Loans Servicing, LP,1 commenced this residential mort-
gage foreclosure action in June, 2009, against the defen-
dant Richard M. Farina.2 The defendant appeals from
the judgment of strict foreclosure rendered by the trial
court on September 10, 2013. On appeal, the defendant
claims that the court improperly granted the plaintiff’s
motion for summary judgment because the plaintiff
lacked standing to institute this foreclosure action. We
disagree, and we affirm the judgment of the trial court.
   The relevant factual and procedural background is
as follows. On August 28, 2003, the defendant executed
a promissory note in the principal amount of $115,000
to People’s United Bank (People’s Bank). As security
for the note, the defendant conveyed by way of mort-
gage deed his interest in residential real property
located in the town of Plainville to Mortgage Electronic
Registration Systems, Inc., as nominee for People’s
Bank. On June 29, 2009, the plaintiff commenced the
present foreclosure action, alleging that it was the
holder of the note and mortgage, and that the note and
mortgage were in default due to nonpayment of monthly
installments since March 1, 2009. On August 19, 2009,
the defendant filed an answer, affirmative defenses, a
five count counterclaim, and a motion to dismiss for
lack of subject matter jurisdiction. The motion to dis-
miss was denied by the court. The plaintiff moved to
strike the defendant’s counterclaim, and the motion
was granted by the court on June 2, 2010.
   On February 3, 2012, the plaintiff filed a motion for
summary judgment, in which it argued that there were
no genuine issues of material fact regarding the allega-
tions of its complaint and that the plaintiff was entitled
to judgment as a matter of law. Attached to the plaintiff’s
motion were affidavits of John Cook, a title searcher
retained by the plaintiff, and Karen Finnegan, an officer
of the plaintiff. Other documents were also attached,
including copies of the mortgage, the assignment of the
mortgage, and the note. On the morning of the February
21, 2012 hearing, the defendant filed an objection,
unsupported by any accompanying documents, in
which he argued that genuine issues of fact remained
in dispute, and that the plaintiff lacked standing to fore-
close on his property. The court granted the plaintiff’s
motion for summary judgment on March 5, 2012.
  On June 19, 2012, the plaintiff filed a motion for a
judgment of strict foreclosure. The motion was heard
by the court on September 9, 2013. On September 10,
2013, the court rendered judgment of strict foreclosure
and set law days to commence on October 7, 2013. This
appeal followed.
  We discern the defendant’s principal claim on appeal
to be that the plaintiff lacked standing to foreclose
because it was not the ‘‘actual owner or holder of the
note.’’3 We disagree with this claim.
   ‘‘Standing is the legal right to set judicial machinery
in motion. One cannot rightfully invoke the jurisdiction
of the court unless he [or she] has, in an individual or
representative capacity, some real interest in the cause
of action, or a legal or equitable right, title or interest
in the subject matter of the controversy. . . . Standing
is established by showing that the party claiming it
is authorized by statute to bring suit or is classically
aggrieved. . . . Statutory aggrievement exists by legis-
lative fiat, not by judicial analysis of the particular facts
of the case. In other words, in cases of statutory
aggrievement, particular legislation grants standing to
those who claim injury to an interest protected by that
legislation. . . . Where a party is found to lack stand-
ing, the court is consequently without subject matter
jurisdiction to determine the cause. . . . We have long
held that because [a] determination regarding a trial
court’s subject matter jurisdiction is a question of law,
our review is plenary.’’ (Citations omitted; internal quo-
tation marks omitted.) RMS Residential Properties,
LLC v. Miller, 303 Conn. 224, 229, 32 A.3d 307 (2011),
overruled in part on other grounds by J.E. Robert Co.
v. Signature Properties, LLC, 309 Conn. 307, 325 n.18,
71 A.3d 492 (2013).
   ‘‘Several general principles concerning mortgage
foreclosure procedure also guide our analysis. [S]tand-
ing to enforce [a] promissory note is [established] by
the provisions of the Uniform Commercial Code . . . .
Under [the Uniform Commercial Code], only a holder
of an instrument or someone who has the rights of a
holder is entitled to enforce the instrument. . . . The
holder is the person or entity in possession of the instru-
ment if the instrument is payable to bearer. . . . When
an instrument is endorsed in blank, it becomes payable
to bearer and may be negotiated by transfer of posses-
sion alone . . . . In addition, General Statutes § 49-17
allows the holder of a note to foreclose on real property
even if the mortgage has not been assigned to him. . . .
This court also has recently determined [in J.E. Robert
Co. v. Signature Properties, LLC, 309 Conn. 307, 311,
71 A.3d 492 (2013)] that a loan servicer for the owner
of legal title to a note has standing in its own right
to foreclose on the real property securing the note.’’
(Citations omitted; footnotes omitted; internal quota-
tion marks omitted.) Equity One, Inc. v. Shivers, 310
Conn. 119, 126–27, 74 A.3d 1225 (2013).
  The defendant argues that the ‘‘lower court . . .
accepted a copy of the note after the court was pre-
sented evidence showing that the [plaintiff] was no
longer the actual owner and holder of the appellant’s
original note.’’ The following additional facts are rele-
vant to the defendant’s claim. At the hearing on the
plaintiff’s motion for summary judgment, the defendant
argued that the plaintiff did not possess the original
note. The court asked the plaintiff’s counsel to pass up
the original note. Viewing the note, the court stated:
‘‘I’ve been furnished with a two page—actually, it’s a
three page document, which is headed, ‘Note for the
premises at 100 Town Line Road, borrowers promise
to pay People’s Bank,’ and it carries what are clearly
the original blue ink signatures of you, Mr. Farina, and
a Linda S. Farina. So, the note hasn’t been destroyed.
Here it is.’’ On March 4, 2012, the court, Hon. Joseph
M. Shortall, judge trial referee, rendered summary judg-
ment in favor of the plaintiff, ruling that ‘‘[d]ocumenta-
tion submitted by plaintiff, including original of note
viewed by court at argument, demonstrates that there
are no genuine issues of material fact, and plaintiff is
entitled to judgment on liability as a matter of law.’’
   The plaintiff’s possession of the note endorsed in
blank was sufficient to establish its standing. The note
was specially endorsed from People’s Bank to Coun-
trywide Document Custody Services, a division of Trea-
sury Bank, N.A., and subsequently to Countrywide
Home Loans, Inc. It was then endorsed in blank.
Because the plaintiff possessed the note, endorsed in
blank, it was entitled to enforce the note. See RMS
Residential Properties, LLC v. Miller, supra, 303 Conn.
231 (‘‘[RMS], by way of its possession of an instrument
payable to [the] bearer, is a valid holder of the instru-
ment and, therefore, is entitled to enforce it’’). The
defendant’s challenge to the authenticity of the note
provided at the summary judgment hearing is refuted
by the court’s ruling that it had viewed the original note.
Accordingly, the plaintiff had standing to institute the
present foreclosure action, and the court did not err in
granting the motion for summary judgment.
  The judgment is affirmed and the case is remanded
for the purpose of setting new law days.
  1
    The trial court granted the original plaintiff’s motion to substitute Bank
of America, N.A., as the party plaintiff after a merger between BAC Home
Loans Servicing, LP, and BAC Home Loans Servicing, formerly known as
Countrywide Home Loans Servicing, LP.
  2
    The plaintiff also named as defendants Linda S. Farina, People’s United
Bank and JPMorgan Chase Bank, N.A. They are not parties to this appeal.
We thus refer to Richard M. Farina as the defendant.
  3
    In his brief, the defendant raises several additional claims. We have
reviewed these claims, and ‘‘we conclude that they are without merit and
decline to discuss them in this opinion.’’ Antogiovanni v. America’s
Homes & Communities Real Estate, LLC, 130 Conn. App. 286, 287 n.2, 22
A.3d 706, cert. denied, 302 Conn. 939, 28 A.3d 993 (2011).